 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MARIO ANTON LEE,                              1:18-cv-00169-GSA-PC
12                 Plaintiff,                      SCREENING ORDER
13         vs.                                     ORDER DISMISSING COMPLAINT FOR
                                                   FAILURE TO STATE A CLAIM, WITH
14   ANDRE MATEVOUSIAN,                            LEAVE TO AMEND
                                                   (ECF No. 1.)
15                Defendant.
                                                   THIRTY-DAY DEADLINE
16

17   I.     BACKGROUND
18          Mario Anton Lee (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
20   (1971). On February 1, 2018, Plaintiff filed the Complaint commencing this action, which is
21   now before the court for screening. (ECF No. 1.)
22   II.    SCREENING REQUIREMENT
23          The court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
28   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

                                                      1
 1   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 2   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 3           A complaint is required to contain “a short and plain statement of the claim showing that
 4   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 5   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 6   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
 8   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
 9   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
10   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
11   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
12   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
13   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
14   plausibility standard. Id.
15   III.    SUMMARY OF COMPLAINT
16           Plaintiff is presently incarcerated at the United States Penitentiary (USP)-Lewisberg in
17   Lewisberg, Pennsylvania. The events at issue in the Complaint allegedly occurred at USP-
18   Atwater in Atwater, California, when Plaintiff was incarcerated there in the custody of the
19   Federal Bureau of Prisons (BOP). Plaintiff names Andre Matevousian (Warden) as the sole
20   defendant.
21           A summary of Plaintiff’s allegations follows. In January of 2017, Plaintiff arrived at
22   USP-Atwater after being transferred from USP-Yazoo for being assaulted by another inmate.
23   After being at USP-Atwater for eight months Plaintiff received an incident report for a violation.
24   Plaintiff filed an administrative remedy complaint based on a “public safety factor that was
25   placed on the Plaintiff.” ECF No. 1 at 4. After Plaintiff filed the administrative complaint,
26   defendant Matevousian retaliated against Plaintiff by refusing to give Plaintiff a copy of his
27   response to the complaint hindering Plaintiff’s attempt to exercise his rights.             Defendant
28   Matevousian referred Plaintiff back to the Special Management Unit (SMU) for Plaintiff’s

                                                        2
 1   incident report, after Plaintiff had already spent over forty-eight months there. Defendant refuses
 2   to answer any of Plaintiff’s “requests of staff” and “cop-outs,” refusing Plaintiff access to the law
 3   library while he has a case pending at the district court in Fresno, and preventing Plaintiff from
 4   exhausting his remedies. ECF No. 1 at 4. Defendant started a campaign of harassment by
 5   allowing medical services to deny Plaintiff’s repeated sick-call requests. Plaintiff has not
 6   received medical assistance for his symptoms even after filing an administrative remedy
 7   complaint. Defendant told Plaintiff that he has nothing coming while at USP-Atwater and he can
 8   file all the paperwork he wants.
 9           Defendant is abusing his power and running a campaign of harassment with officers who
10   work in the Special Housing Unit (SHU), who he allows to refuse to assist Plaintiff in any legal
11   matters such as providing Plaintiff with access to the law library and the materials he needs to
12   exhaust his remedies. Defendant is using the SMU as cruel and unusual punishment, when there
13   are other programs the Plaintiff could participate in that would address Plaintiff’s safety issues.
14   Defendant fails to acknowledge Plaintiff’s rights to equal protection by placing Plaintiff in the
15   SMU where attempts can be made on Plaintiff’s life. Plaintiff has notified Defendant numerous
16   times about his safety concerns and Defendant has blatantly refused to acknowledge Plaintiff’s
17   concerns. Defendant told Plaintiff that Plaintiff’s concerns are not his concerns and to proceed
18   as he feels.
19           Plaintiff requests injunctive relief.
20   IV.     PLAINTIFF’S CLAIMS
21           Plaintiff brings Bivens claims under the First, Fifth, and Eighth Amendments.
22           A.      Bivens
23           A Bivens action is the federal analog to suits brought against state officials under 42
24   U.S.C. § 1983. Hartman v. Moore, 547 U.S. 250, 126 S.Ct. 1695 (2006). The basis of a Bivens
25   action is some illegal or inappropriate conduct on the part of a federal official or agent that
26   violates a clearly established constitutional right. Baiser v. Department of Justice, Office of U.S.
27   Trustee, 327 F.3d 903, (9th Cir. 2003). “To state a claim for relief under Bivens, a plaintiff must
28   allege that a federal officer deprived him of his constitutional rights.” Serra v. Lappin, 600 F.3d

                                                      3
 1   1191, 1200 (9th Cir. 2010) (citing see Shwarz v. United States, 234 F.3d 428, 432 (9th Cir. 2000).
 2   A Bivens claim is only available against officers in their individual capacities. Morgan v. U.S.,
 3   323 F.3d 776, 780 n.3 (9th Cir. 2003); Vaccaro v. Dobre, 81 F.3d 854, 857 (9th Cir. 1996). “A
 4   plaintiff must plead more than a merely negligent act by a federal official in order to state a
 5   colorable claim under Bivens.” O’Neal v. Eu, 866 F.2d 314, 314 (9th Cir. 1988). Prisoners
 6   proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed
 7   and to have any doubt resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)
 8   (citations omitted).
 9           Relief under Bivens does not encompass injunctive and declaratory relief where the
10   equitable relief sought requires official government action. Solida v. McKelvey, 820 F.3d 1090,
11   1093-94 (9th Cir. 2016). Bivens is both inappropriate and unnecessary for claims seeking solely
12   equitable relief against actions by the federal government; by definition, Bivens suits are
13   individual capacity suits and thus cannot enjoin official government action. Id. at 1094-95.
14   Therefore, Plaintiff is not entitled to injunctive or declaratory relief in this action.
15           A Bivens claim is brought against the individual official for his or her own acts, not the
16   acts of others. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017). Bivens is not designed to hold
17   officers responsible for acts of their subordinates. Id. Government officials may not be held
18   liable, under § 1983 or a Bivens action, for unconstitutional conduct of their subordinates under
19   a theory of respondeat superior. Ashcroft v. Iqbal, 556 U.S. 676 (2009).
20           Bivens After Ziglar v. Abbasi
21           “The Supreme Court has recently made clear that ‘expanding the Bivens remedy is now
22   a disfavored judicial activity,’ and has ‘consistently refused to extend Bivens to any new context
23   or new category of defendants.’” Buenrostro v. Fajardo, 1:14-cv-00075-DAD-BAM (PC), 2017
24   WL 6033469, at *2 (E.D. Cal. Dec. 5, 2017) (quoting Abbasi, 137 S.Ct. at 1857). “Abbasi sets
25   forth a two-part test to determine whether a Bivens claim may proceed.” Buenrostro, 2017 WL
26   6033469, at *2. “A district court must first consider whether the claim presents a new context
27   from previously established Bivens remedies.” Id. “If so, it must then apply a ‘special factors’
28   ///

                                                        4
 1   analysis to determine whether ‘special factors counsel hesitation’ in expanding Bivens absent
 2   affirmative action by Congress.” Id. (quoting Abbasi, 137 S.Ct at 1857, 1875.)
 3            “‘If [a] case is different in a meaningful way from previous Bivens cases decided by [the
 4   Supreme Court], the context is new.’” Buenrostro, 2017 WL 6033469, at *2 (quoting Abbasi,
 5   137 S.Ct. at 1859). “[Abbasi] provides several examples of differences meaningful enough to
 6   make a given context a new one, including ‘the constitutional right at issue.’”1 Buenrostro at *2
 7   (quoting Abbasi at 1860). “To date, the Supreme Court has only recognized a Bivens remedy in
 8   the context of the Fourth, Fifth, and Eighth Amendments.” See Bivens, 403 U.S. 388 (Fourth
 9   Amendment prohibition against unreasonable searches and seizures); Davis v. Passman, 442 U.S.
10   228 (1979) (Fifth Amendment gender-discrimination); Carlson v. Green, 446 U.S. 14 (1980)
11   (Eighth Amendment Cruel and Unusual Punishments Clause for failure to provide adequate
12   medical treatment).
13            The Supreme Court has “consistently refused to extend Bivens to any new context or new
14   category of defendants.” Abbasi, 137 S.Ct. at 1857. If a claim presents a new context in Bivens,
15   then the court must consider whether there are special factors counseling against extension of
16   Bivens into this area. Id. The Supreme Court’s precedents “now make clear that a Bivens remedy
17   will not be available if there are ‘special factors counselling hesitation in the absence of
18   affirmative action by Congress.’” Id. “[I]f there is an alternative remedial structure present in a
19   certain case, that alone may limit the power of the Judiciary to infer a new Bivens cause of
20   action.” Id.
21            Since Abassi, the Ninth Circuit has found a Bivens remedy available in three situations.
22   See Brunoehler v. Tarwater, No. 16-56634, 2018 WL 3470210 (9th Cir. July 19, 2018) (Fourth
23   Amendment - arrest by Agents in home without probable cause); Rodriguez v. Swartz, 899 F.3d
24

25
                        1 “A case might differ in a meaningful way because of the rank of the officers involved; the

26   constitutional right at issue; the generality or specificity of the official action; the extent of judicial guidance as to
     how an officer should respond to the problem or emergency to be confronted; the statutory or other legal mandate
27   under which the officer was operating; the risk of disruptive intrusion by the Judiciary into the functioning of other
     branches; or the presence of potential special factors that previous Bivens cases did not consider.” Abbasi, 137 S.
28   Ct. at 1860.


                                                                 5
 1   719, 744 (9th Cir. 2018) (Fourth Amendment - unjustifiable cross-border killing of someone
 2   simply walking down a street in Mexico); and Lanuza v. Love, 899 F.3d 1019, 1034 (9th Cir.
 3   2018) (Fifth Amendment due process - government attorney intentionally submitted a forged
 4   document in an immigration proceeding to completely bar an individual from pursuing relief to
 5   which he was entitled).
 6          B.      First Amendment Claims -- Access to Courts and Retaliation
 7          Plaintiff claims that he was retaliated against because he filed administrative complaints
 8   at USP-Atwater. Plaintiff also claims that his right to access the courts was violated during the
 9   administrative complaint process at USP-Atwater. These claims are brought under the First
10   Amendment.
11          Here, Plaintiff seeks to extend a Bivens remedy for violations of the First Amendment
12   through claims of retaliation and denial of access to courts. The Supreme Court has never implied
13   a Bivens action under any clause of the First Amendment. See Reichle v. Howards, 566 U.S.
14   658, 663 n.4 (2012) (“We have never held that Bivens extends to First Amendment claims.”). As
15   Plaintiff’s First Amendment claims clearly present new contexts in Bivens, this requires the
16   consideration of any special factors counseling against extension of Bivens into these areas,
17   including whether there is any alternative, existing process for protecting Plaintiff’s interests.
18          While the Ninth Circuit has previously held that Bivens may be extended to First
19   Amendment claims, Gibson v. United States, 781 F.2d 1334, 1342 (9th Cir. 1986) (permitting
20   First Amendment retaliation claim under Bivens); Moss, 572 F.3d at 967 n.4 (noting Bivens
21   extends to First Amendment damages claims), it has recently revisited this question in light of
22   Abbasi, see Vega v. United States, 881 F. 3d 1146, 1154 (9th Cir. Feb. 7, 2018) (declining to
23   extend Bivens remedy to First Amendment access to courts and Fifth Amendment procedural
24   due process claims against private employees of residential reentry center), Reid v. United States,
25   No. 114CV01163LJOMJSPC, 2018 WL 1588264, at *1–3 (E.D. Cal. Apr. 2, 2018). These
26   earlier Ninth Circuit cases are therefore not controlling.
27          As discussed in Abbasi, “the existence of alternative remedies usually precludes a court
28   from authorizing a Bivens action.” Winstead v. Matevousian, No. 117CV00951LJOBAMPC,

                                                      6
 1   2018 WL 2021040, at *2–3 (E.D. Cal. May 1, 2018), objections overruled, No.
 2   117CV00951LJOBAMPC, 2018 WL 3357437 (E.D. Cal. July 9, 2018) (quoting Abbasi, 137
 3   S.Ct. at 1865). It is clear that Plaintiff had alternative remedies available to him, including the
 4   BOP’s administrative grievance process, a federal tort claims action, the filing of a writ of habeas
 5   corpus, Winstead, 2018 WL 3357437, at *2, and Bivens claims to the extent that any alleged
 6   retaliation or denial of access to courts took the form of conduct that has already been determined
 7   by the Supreme Court to be actionable under Bivens, Reid, 2018 WL 1588264, at *1–3 (citing
 8   see Vega, 881 F. 3d at 1154 (availability of administrative remedies and tort claims counseled
 9   against extending Bivens remedy)); Buenrostro, 2017 WL 6033469, at *2-4 (declining to infer
10   Bivens remedy for First Amendment retaliation claim). Additionally, where a prisoner faces
11   ongoing retaliation, he may seek injunctive relief. See 18 U.S.C. § 3626(a)(2); Corr. Servs. Corp.
12   v. Malesko, 534 U.S. 61, 74 (2001) (observing that injunctive relief has long been recognized as
13   proper means for altering unconstitutional policy); Solida, 820 F.3d at 1096 (noting a waiver of
14   sovereign immunity under the Administrative Procedure Act for injunctive relief)). Indeed,
15   Plaintiff alleges that he utilized the administrative grievance process in an effort to resolve his
16   claims.
17             For the foregoing reasons, the court finds that special factors counsel hesitation in these
18   new contexts, and declines to find an implied Bivens cause of action for First Amendment
19   retaliation or First Amendment denial of access to courts. Winstead, 2018 WL 2021040, at *2–
20   3 (citing see, e.g., Free v. Peikar, 2018 WL 1569030, at *2 (E.D. Cal. Mar. 30, 2018) (noting that
21   nationwide, district courts seem to be in agreement that, post–Abbasi, prisoners have no right to
22   bring a Bivens action for violation of the First Amendment)).
23             Accordingly, Plaintiff fails to state a claim for retaliation or denial of access to courts
24   under the First Amendment.
25             C.     BOP Program Statement § 5100.7
26             Plaintiff alleges that Defendant violated BOP Program Statement § 5100.7 by refusing to
27   house Plaintiff close to his family. The BOP classifies prisoners and reviews those decisions
28   using a policy outlined in a program statement. Mackey v. Bureau of Prisons, No. 06-CV-370-

                                                        7
 1   WDS, 2009 WL 792607, at *1 (S.D. Ill. Mar. 24, 2009). One version of that policy, BOP’s
 2   Program Statement § 5100.7, is titled Inmate Security Designation and Custody Classification.2
 3   Christakis v. Fed. Bureau of Prisons, No. 1:06 CV 00953 AWI GS, 2008 WL 1903279, at *3
 4   (E.D. Cal. Apr. 25, 2008). This policy employs a point system which takes into account a variety
 5   of factors, such as detainers, the current offense, prior commitments, and any history of escape
 6   or violence. Mackey, 2009 WL 792607 at *1. After data is entered into the system and points
 7   are tabulated, a mathematical matrix is applied in an effort to reflect the inmate’s adjustment to
 8   institutional life. Id. The resulting point total or “score” serves as a recommendation to the unit
 9   team and warden, who ultimately make custody decisions. Id.
10           In the few cases that have reviewed this particular Program Statement section, see, e.g.,
11   Phillips v. Hawk, No. 98–5513, 1999 WL 325487 (D.C.C. 1999); Fullenwiley v. Wiley, No. CIV.
12   98–CV–1698–LEK–GLS, 1999 WL 33504428 (N.D.N.Y. 1999), courts have consistently treated
13   § 5100.7 as an “interpretive” rule and found that they are precluded from reviewing any such
14   “adjudicative” agency decision. Christakis, 2008 WL 1903279, at *3. Plaintiff has failed to point
15   to any authority that holds otherwise. This court agrees and holds that the court lacks subject
16   matter jurisdiction to review a decision made pursuant to BOP’s Program Statement § 5100.7.
17   See Gunderson v. Hood, 268 F.3d 1149, 1154–55 (9th Cir. 2001); Enigwe v. Bureau of Prisons,
18   2006 WL 3791379 (D.D.C. Dec. 22, 2006); Smith v. Bureau of Prisons, No. 94-1798, 1996 WL
19   43556, at *3-4 (D.D.C. Jan. 31, 1996).
20           D.      Fifth Amendment Due Process -- Administrative Remedy Process, Equal
21                   Protection
22           Plaintiff brings claims for violation of due process and equal protection, which are claims
23   under the Fifth Amendment.
24   ///
25   ///
26
                     2
27                    The record reflects that Program Statement § 5100.7 was revised on September 12, 2006 and
     renumbered § 5100.9, but that the relevant sections were not changed. Christakis, 2008 WL 1903279, at *3.
28


                                                         8
 1                  1.      Due Process -- Administrative Remedy Process
 2          The Due Process Clause of the Fifth Amendment provides that no person “shall be
 3   deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V. The
 4   due process guarantees of the Fifth Amendment “include a substantive component, which forbids
 5   the government to infringe certain ‘fundamental’ liberty interests at all, no matter what process
 6   is provided, unless the infringement is narrowly tailored to serve a compelling state interest.”
 7   Reno v. Flores, 507 U.S. 292, 301–02 (1993) (emphasis omitted). “A threshold requirement to
 8   a substantive or procedural due process claim is [a] plaintiff’s showing of a liberty or property
 9   interest protected by the Constitution.” Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d
10   56, 62 (9th Cir. 1994); Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.Ct. 2384, 2393 (2005).
11          The Supreme Court has never recognized a Bivens remedy for a Fifth Amendment due
12   process claim relating to the alleged failure of a prison official to provide due process, Lanuza,
13   899 F.3d at 1026, and even if such claims were recognized under Bivens, Plaintiff fails to state a
14   due process claim.
15          Plaintiff alleges that his rights under the Administrative Remedy process at USP-Atwater
16   were violated. However, a prisoner cannot state a due process claim based on the handling of
17   his grievances. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“inmates lack a
18   separate constitutional entitlement to a specific prison grievance procedure”); Mann v. Adams,
19   855 F.2d 639, 640 (9th Cir. 1988) (“[t]here is no legitimate claim of entitlement to a grievance
20   procedure”); see also Larkin v. Watts, 300 Fed. Appx. 501, 2008 WL 4946284, *1 (9th Cir. Nov.
21   12, 2008) (“Larkin's claim that the defendants improperly processed his administrative
22   complaints or grievances does not give rise to a cognizable constitutional or Bivens claim”).
23   Liability in a civil rights action may not be based on the actions of prison personnel in reviewing
24   a prisoner’s administrative appeal. Mann, 855 F.2d at 640.
25          Accordingly, Plaintiff fails to state a due process claim under the Fifth Amendment based
26   on the processing of his Administrative Remedy complaints.
27   ///
28   ///

                                                     9
 1                  2.      Equal Protection
 2          In the context of the Fifth Amendment, the Supreme Court has only recognized a Bivens
 3   remedy for gender discrimination. Davis, 442 U.S. 228. Plaintiff brings a claim for violation of
 4   the Equal Protection Clause of the Fifth Amendment based on his detention in the SMU.
 5          The Equal Protection Clause of the Fourteenth Amendment requires the State to treat all
 6   similarly situated people equally. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,
 7   439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). The Fourteenth Amendment provides that “[n]o
 8   state shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.
 9   Const. amend. XIV.
10          The Fifth Amendment, which applies to the federal government, does not explicitly
11   contain a similar provision. See U.S. Const. amend. V; Singh v. Cissna, No. 1:18-CV-00782-
12   SKO, 2018 WL 4770737, at *9 (E.D. Cal. Oct. 1, 2018).                 However, “[w]hile the Fifth
13   Amendment contains no equal protection clause, it does forbid discrimination that is so
14   unjustifiable as to be violative of due process” and the “approach to Fifth Amendment equal
15   protection claims has always been precisely the same as to equal protection claims under the
16   Fourteenth Amendment.” Singh, 2018 WL 4770737, at *9 (quoting Weinberger v. Wiesenfeld,
17   420 U.S. 636, 638 n.2 (1975) citations and internal quotation marks omitted; alteration in
18   original) ); see also United States v. Windsor, 570 U.S. 744, 774 (2013) (“The liberty protected
19   by the Fifth Amendment’s Due Process Clause contains within it the prohibition against denying
20   to any person the equal protection of the laws.”); Buckley v. Valeo, 424 U.S. 1, 93 (1976) (“Equal
21   protection analysis in the Fifth Amendment area is the same as that under the Fourteenth
22   Amendment.”).
23          However, even if an equal protection claim could be brought under Bivens, Plaintiff fails
24   to state a claim. “To prevail on an Equal Protection claim . . , Plaintiff must allege facts plausibly
25   showing that ‘the defendants acted with an intent or purpose to discriminate against him based
26   upon membership in a protected class,’” (citing see Thornton v. City of St. Helens, 425 F.3d
27   1158, 1166 (9th Cir. 2005) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir.
28   2001)), or that similarly situated individuals were intentionally treated differently without a

                                                      10
 1   rational relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553
 2   U.S. 591, 601-02, 128 S.Ct. 2146 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564,
 3   120 S.Ct. 1073 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
 4   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
 5           Plaintiff has not alleged any facts demonstrating that he was intentionally discriminated
 6   against on the basis of his membership in a protected class, or that he was intentionally treated
 7   differently than other similarly situated inmates without a rational relationship to a legitimate
 8   state purpose. Therefore, Plaintiff fails to state a claim for relief for violation of his right to equal
 9   protection.
10           E.      Eighth Amendment Conditions of Confinement -- Medical Claim and
11                   Failure-to-Protect Claim
12           As indicated above, in Carlson, the Supreme Court extended Bivens to a claim arising
13   from the Cruel and Unusual Punishments Clause of the Eighth Amendment based on the failure
14   to provide adequate medical treatment. 446 U.S. 14. In this case, Plaintiff brings Eighth
15   Amendment claims for denial of medical care and failure to protect Plaintiff.
16                   1.      Medical Claim
17           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
18   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
19   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
20   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
21   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury
22   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
23   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
24   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
25   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
26   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
27   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
28   may be manifested “when prison officials deny, delay or intentionally interfere with medical

                                                        11
 1   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
 2   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
 3   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
 4   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
 5   407 (9th Cir. 1985)).
 6           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
 7   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
 8   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
 9   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
10   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
11   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
12   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
13   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
14   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
15   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
16          Plaintiff alleges that Defendant started a campaign of harassment by allowing medical
17   services to deny Plaintiff’s repeated sick-call requests. Plaintiff also alleges that he did not
18   received medical assistance for his symptoms even after filing an administrative remedy
19   complaint. These allegations, without more, are insufficient to state a medical claim against
20   Defendant. As discussed above, a showing of deliberate indifference requires Plaintiff to show
21   that he had a serious medical need, that Defendant knew and understood that Plaintiff had a
22   serious medical need, that Defendant was aware of a substantial risk of serious harm to Plaintiff’s
23   health, and that Defendant consciously disregarded the risk, causing Plaintiff harm. Plaintiff has
24   not done so. Therefore, Plaintiff fails to state a medical claim against Defendant.
25                  2.       Failure to Protect -- Eighth Amendment Claim
26          The Eighth Amendment protects prisoners from inhumane conditions of confinement.
27   Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). Although prison conditions may be
28   restrictive and harsh, prison officials must provide prisoners with food, clothing, shelter,

                                                     12
 1   sanitation, medical care, and personal safety. Farmer, 511 U.S. at 832-33 (internal citations and
 2   quotations omitted). Prison officials have a duty to take reasonable steps to protect inmates from
 3   physical abuse, Farmer, 511 U.S. at 833; Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005),
 4   and the failure of prison officials to protect inmates from attacks by other inmates may rise to the
 5   level of an Eighth Amendment violation where prison officials know of and disregard a
 6   substantial risk of serious harm to the plaintiff, e.g., Farmer, 511 U.S. at 847; Hearns, 413 F.3d
 7   at 1040.
 8          Plaintiff alleges that Defendant placed him in harm’s way by placing him in the SMU,
 9   where attempts could be made on Plaintiff’s life. Plaintiff alleges that he notified Defendant
10   numerous times about his safety concerns, and Defendant blatantly refused to acknowledge
11   Plaintiff’s concerns.
12          As discussed above, the only Eighth Amendment claim recognized by the Supreme Court
13   under Bivens is for failure to provide adequate medical treatment. Plaintiff’s claim under the
14   Eighth Amendment that the Warden failed to protect him from unsafe conditions in the SMU is
15   not the same as a claim for deliberate indifference to a serious medical need. See Carlson, 446
16   U.S. at 16 n.1. The mere fact that Plaintiff alleges a violation of a constitutional right does not
17   conclusively establish that Bivens extends to Plaintiff's constitutional claim.
18          Therefore, the court must determine whether Plaintiff’s claim presents a “new Bivens
19   context.” Abbasi, 137 S.Ct. at 1860. The Abbasi Court explained that “[i]f the case is different
20   in a meaningful way from the previous Bivens cases decided by this Court, then the context is
21   new.” Id. at 1859. Although the Abbasi Court did not provide “an exhaustive list of differences
22   that are meaningful enough to make a given context a new one,” the Court did provide the
23   following “instructive” examples:
24          A case might differ in a meaningful way because of the rank of the officers
            involved; the constitutional right at issue; the generality or specificity of the
25          official action; the extent of judicial guidance as to how an officer should respond
            to the problem or emergency to be confronted; the statutory or other legal mandate
26          under which the officer was operating; the risk of disruptive intrusion by the
            Judiciary into the functioning of other branches; or the presence of potential
27          special factors that previous Bivens cases did not consider.
28   Id. at 1859-60.

                                                     13
 1           In Carlson, the plaintiff brought a Bivens suit under the Eighth Amendment on behalf of
 2   her deceased son’s estate, alleging that while her son was a prisoner in a federal prison in Indiana,
 3   he suffered personal injuries from which he died because prison officials failed to give him proper
 4   medical attention. Carlson, 446 U.S. at 14.
 5           Here, Plaintiff brings a Bivens suit under the Eighth Amendment alleging that the Warden
 6   placed him in harm’s way in the SMU, where attempts could be made on Plaintiff’s life, and
 7   refused to acknowledge Plaintiff’s safety concerns.
 8           Both Carlson and the case at hand concern violation of the Eighth Amendment, which
 9   protects against the infliction of “cruel and unusual punishments.” U.S. Const. amend. VIII. In
10   Carlson, the plaintiff claims that prison officials failed to provide him with medical care, while
11   in this case Plaintiff claims that a prison official failed to protect him from harm. Both cases
12   involve direct Eighth Amendment allegations against individual officers for specific actions
13   taken against an individual inmate. Further, in both cases a damages remedy is appropriate.
14   Carlson, 446 U.S. 14. Based on these facts, the court finds that Plaintiff’s similar Eighth
15   Amendment claim here is not a Bivens expansion. Accordingly, the undersigned finds that
16   Plaintiff’s Eighth Amendment claim does not present “a new Bivens context.”
17           Notwithstanding, even if Plaintiff proceeds with his failure-to-protect claim under
18   Bivens, he fails to state a claim because Plaintiff’s deprivation does not rise to the level of an
19   Eighth Amendment claim. Plaintiff has not alleged facts showing that he was at substantial risk
20   of serious harm in the SMU, or that the Warden knew and understood that Plaintiff faced a serious
21   risk of harm. Plaintiff alleges that “attempts could be made” on his life, but there are no facts
22   showing that Plaintiff’s life was actually in danger or that anyone had seriously threatened him
23   with harm. Therefore, the allegations in Plaintiff’s Complaint do not present a claim of
24   constitutional magnitude, and Plaintiff fails to state a cognizable Eighth Amendment claim.
25           F.      Relief Requested
26           The only relief requested by Plaintiff in the Complaint is injunctive relief. Plaintiff seeks
27   a court order transferring him to a correctional facility near his family. Such relief is not available
28   in a Bivens case. As noted above, relief under Bivens does not encompass injunctive and

                                                       14
 1   declaratory relief where the equitable relief sought requires official government action. Solida,
 2   820 F.3d at 1093-94. Only monetary damages are available in a Bivens action. Therefore,
 3   Plaintiff’s Bivens claims must be dismissed. Plaintiff shall be granted leave to file an amended
 4   complaint to cure the deficiency in his requested relief.
 5   V.      CONCLUSION AND ORDER
 6           The court finds that Plaintiff’s Complaint fails to state a claim upon which relief may be
 7   granted under Bivens. Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court
 8   should freely give leave to amend when justice so requires.” Accordingly, the court will provide
 9   Plaintiff an opportunity to file an amended complaint curing the deficiencies identified above.
10   Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000). Plaintiff is granted leave to file a First
11   Amended Complaint within thirty days.
12           The First Amended Complaint must allege facts showing how each named defendant
13   acted and how the action led to the deprivation of Plaintiff’s constitutional rights. Fed. R. Civ.
14   P. 8(a); Iqbal, 556 U.S. at 678; Jones, 297 F.3d at 934. Plaintiff must demonstrate that each of
15   the defendants personally participated in the deprivation of his rights by their actions. Iqbal 556
16   U.S. at 676-77 (emphasis added).
17           Plaintiff should note that although he has been given the opportunity to amend, it is not
18   for the purpose of changing the nature of this suit or adding unrelated claims. George v. Smith,
19   507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints). Also, Plaintiff is not granted
20   leave to add allegations of events occurring after the date he filed the Complaint, February 1,
21   2018.
22           Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
23   v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012), and it must be complete in itself
24   without reference to the prior or superceded pleading, Local Rule 220. Therefore, in an amended
25   complaint, as in an original complaint, each claim and the involvement of each defendant must
26   be sufficiently alleged. The amended complaint should be clearly and boldly titled “First
27   Amended Complaint,” refer to the appropriate case number, and be an original signed under
28   penalty of perjury.

                                                     15
 1        Based on the foregoing, it is HEREBY ORDERED that:
 2        1.    Plaintiff’s Complaint is dismissed for failure to state a claim, with leave to amend;
 3        2.    The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 4        3.    Plaintiff is granted leave to file a First Amended Complaint curing the deficiencies
 5              identified by the court in this order, within thirty (30) days from the date of
 6              service of this order;
 7        4.    Plaintiff shall caption the amended complaint “First Amended Complaint” and
 8              refer to the case number 1:18-cv-00169-GSA-PC; and
 9        5.    If Plaintiff fails to file a First Amended Complaint in compliance with this order
10              within thirty days, the court shall recommend that this case be dismissed for
11              failure to state a claim.
12
     IT IS SO ORDERED.
13

14     Dated:   October 26, 2018                             /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 16
